UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7195


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DALIA MARQUEZ BERNAL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. James A. Beaty, Jr., Senior District Judge. (1:14-cr-00023-JAB-2; 1:15-cv-
00521-JAB-LPA)


Submitted: October 28, 2019                                 Decided: December 16, 2019


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dalia Marquez Bernal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dalia Marquez Bernal seeks to appeal the district court’s order adopting the

magistrate judge’s recommendations and dismissing her 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a movant satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.
473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district

court denies relief on procedural grounds, the movant must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484–85.

       We have independently reviewed the record and conclude that Bernal has not made

the required showing. In the district court, Bernal challenged her 18 U.S.C. § 924(c) (2012)

convictions based on Johnson v. United States, 135 S. Ct. 2551 (2015). However, the

predicate offenses for her § 924(c) convictions were Hobbs Act robberies committed on

February 8, 2013 and February 10, 2013, which are crimes of violence under the force

clause of § 924(c). See United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019) (“Hobbs

Act robbery constitutes a crime of violence under the force clause of Section 924(c)”). On

appeal, Bernal also asserts an ineffective assistance of counsel claim, which similarly lacks



                                             2
merit. We therefore conclude that Bernal fails to make a substantial showing of the denial

of a constitutional right.

       Accordingly, we deny a certificate of appealability, deny the pending motions, and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3